Citation Nr: 1730306	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  06-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 6, 2009.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1975.  

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In July 2012, August 2014, and April 2016, the Board remanded the case for further development.  The case has since been returned for appellate review.  As will be discussed below, the Board must remand the case again because the file does not reflect substantial compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in August 2014, in part, to obtain a retrospective opinion as to whether the Veteran was capable of securing and maintaining substantially gainful employment due to his service-connected disabilities during the period from June 6, 2003, to January 5, 2009.  Thereafter, the Veteran was afforded a VA examination in November 2014.  

In the April 2016 remand, the Board determined that, although the November 2014 VA examiner addressed the functional impairment of each individual disability, she did not address the combined impact of those disabilities.  Thus, the Board remanded the case again to obtain an additional opinion that complied with the previous remand directives.  In the April 2016 remand, the VA examiner was notified that the ultimate purpose of the examination was to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work for the period from June 6, 2003, to January 5, 2009.  Specifically, the Board directed the examiner to "indicate how the Veteran's service-connected disabilities alone affected his employability prior to January 5, 2009."  In addition, the examiner was directed to "indicate if there is any form of employment that the Veteran could have performed during the time period in question, and if so, what type."

Following the April 2016 remand, the Veteran was provided a VA social and industrial survey in August 2016.  However, the VA examiner did not provide the specific opinions requested in the remand directives.  Therefore, the Board finds that a remand is necessary to obtain an adequate VA opinion in compliance with the directives of the April 2016 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting occupational impairment for the period from June 6, 2003, to January 5, 2009.

For purposes of providing the requested opinion, the VA examiner is advised that the Veteran's service-connected disabilities since June 6, 2003, included right and left foot disorders, hemorrhoids, and hepatitis B (all effective throughout this time period); right and left knee disorders (effective since February 3, 2004); and right and left hip disorders and a lumbar spine disorder (effective since December 13, 2004).
 
The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work, without regard to his age or nonservice-connected disabilities, for the period from June 6, 2003, to January 5, 2009. 

The report should indicate how the Veteran's service-connected disabilities alone affected his employability prior to January 5, 2009.  The report should also indicate if there is any form of employment that the Veteran could have performed during the time period in question, and if so, what type.

A written copy of the report should be associated with the electronic claims folder.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




